      Case 8:13-cv-03088-DKC Document 67 Filed 01/07/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                   :
STATE FARM FIRE AND CASUALTY
COMPANY                            :

     v.                            :    Civil Action No. DKC 13-3088

                                   :
GEORGE W. HUGUELY, V, et al.
                                   :

                                 ORDER

     For the reasons stated in the foregoing Memorandum Opinion,

it is this 7th day of January, 2020, by the United States District

Court for the District of Maryland, ORDERED that:

     1.   The motion for summary judgment filed by Plaintiff State

Farm Fire and Casualty Company (ECF No. 60) BE, and the same hereby

IS, GRANTED;

     2.   IT IS DECLARED that State Farm Fire and Casualty Company

has no duty to defend George W. Huguely, V in or to pay damages in

connection with the case of Sharon D. Love, Administrator of the

Estate of Yeardley R. Love, Deceased v. George W. Huguely, V.,

Case No. 2018-648 pending in the Circuit Court for the City of

Charlottesville,   Virginia,    under    Homeowners   Insurance       Policy

Number 20-GG-6936-3; and

     3.   The clerk will transmit copies of the Memorandum Opinion

and this Order to counsel for the parties and CLOSE this case.


                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge
